DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 12 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites limitation “the fitness score”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation points to “at least one fitness score is determined based on a processing of a noise map by at least one neural network of the set of neural networks”, “a new fitness score”, as recited in claim 1, or “a fitness score” as recited in claim 7. This introduces ambiguity and renders the claim indefinite.

Claims 12 and 18 recite limitations “changing one or more bits during the cross-breeding of the subset of the set of neural networks”. It is unclear what “one or more bits” refers.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulyanov et al (Deep Image Prior, 2018) in view of Andoni et al (US2019/0080240)

Regarding claims 1, 8 and 16, Ulyanov teaches a method of processing images, comprising:
(Ulyanov, sec. 2)
obtaining an image;
determining fitness scores associated with a set of neural networks, wherein at least one fitness score is determined based on a processing of a noise map by at least one neural network of the set of neural networks;
selecting, from the set of neural networks, a subset of the set of neural networks based on the fitness scores of the set of neural networks;
generating a new set of neural networks, wherein the new set of neural networks are generated \\via cross-breeding of the neural networks of the subset\\;
determining new fitness scores associated with the new set of neural networks;

processing the image using the neural network.
(Ulyanov, eq (1): x0 => input corrected image (“x0 the noisy/low-resolution/occluded image”, c2, p0447); x is the ideal clean image (unknown); x* is the restored image from the neural network; R(x) is regularizer or image prior. eq. (2): x = f_θ(z) generated from a neural network f_θ initialized/trained by a random noise map z (“z is a fixed 3D tensor with 32 feature maps and of the same spatial size as x filled with uniform noise”, c1, p9448; “deep neural networks”, “an untrained deep convolutional generator”, c1, p9447; “a high-capacity network f_θ”, c1, p9448); R(x) is not explicitly provided; instead R(x) is captured by the neural network (c2, p9447; eq. (1) => eq. (2)); θ represents neural network parameters (“θ are the network parameters”, c2, p9447); changing θ changes neural network structures; eqs. (3) and (4): E(x; x0) or E(f_ θ (z); x0) indicates an estimate between x and x0 (or between f_θ(z) and x0); E(x; x0) or E(f_ θ (z); x0) may be called the image restoration loss; it may be also considered as a “fitness score” per iteration; find minimum E(f_θ(z), x0) by adjusting neural network parameter θ (or adjusting neural network structure) to produce the restoration output x; the minimization process is an iterative process based on the error estimate E(f_θ(z), x0) (or reconstruction loss function, or “fitness score”))
(In summary, Ulyanov in p9447-9448 teaches a deep image prior system and method of restoring an output image x* based on an input corrupted image x0 in an untrained neural network initialized by a noise map z. The restored image x* is obtained through 
	Ulyanov does not expressly disclose but Andoni teaches:
	…via cross-breeding of the neural networks of the subset;
(Andoni, “Training a model that is generated by breeding the best performing population members of an epoch may serve to reinforce desired "genetic traits" (e.g., neural network topology, activation functions, connection weights, etc.), and introducing the trained model back into the genetic algorithm may lead the genetic algorithm to converge to an acceptably accurate solution (e.g., neural network) faster, for example because desired "genetic traits" are available for inheritance in later epochs of the genetic algorithm”, [0007]; Fig. 1, “one iteration of the genetic algorithm 110 may include both genetic operations and evaluating the fitness of every model and species. Training trainable models generated by breeding the fittest models of an epoch may improve fitness of the trained models without requiring training of every model of an epoch. Further, the fitness of models of subsequent epochs may benefit from the improved fitness of the trained models due to genetic operations based on the trained models. Accordingly, training the fittest models enables generating a model with a particular error rate in fewer epochs than using genetic operations alone”, [0109]; the fitness values/scores depend on the neural network models/structures, Figs. 8-9, [0086])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Andoni into the system or method of Ulyanov in order to enable a neuroevolutionary process, such as a genetic algorithm for faster convergence in the error minimization process of Ulyanov using the best fitting breeding techniques to search for the optimum neural network model and species (i.e., the best neural network architecture). The combination of Ulyanov and Andoni also teaches other enhanced capabilities.

Regarding claim 2, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the neural network is selected based on the new fitness scores associated with the new set of neural networks satisfying a second threshold.
(Ulyanov, see comments on claim 1; the iterative error minimization (or fitness score) evolutionarily changes the neural network structure till it converges at an adjusted threshold; Andoni, the fitness values/scores depend on the neural network models/structures, Figs. 8-9, [0086])

Regarding claim 3, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein processing the image using the neural network includes using the neural network selected from the new set of neural networks to restore one or more features of the image.
Ulyanov, Andoni, see comments on claim 1; Ulyanov, the iterative error minimization (or fitness score) evolutionarily changes the neural network structure in each iteration to restore the image; ccc, “Given a (local) minimizer θ∗, the result of the restoration process is obtained as x∗ = fθ∗ (z)”, c1, p9448)

Regarding claims 4, 14 and 17, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
determining an image type of the image; and
selecting the set of neural networks based on the image type.
(Ulyanov, Fig. 2, c1, p9448)

Regarding claim 5, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
selecting a mutation rate for cross-breeding the subset of the set of neural networks, wherein the mutation rate defines a probability of changing one or more bits during the cross-breeding of the subset of the set of neural networks; and
applying the mutation rate to the subset of the set of neural networks to generate the new set of neural networks.
(Andoni, Fig. 8; “an example 800 of varying mutation rates of particular topological parameters is shown”, [0064]; modification of evolutionary weights (i.e., changes of neural network structures) with network topology modifications is a breeding process; 

Regarding claims 6 and 9, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
selecting a reconstruction loss function based on a type of task associated with the image; and
determining the fitness scores associated with the set of neural networks using the selected reconstruction loss function.
(Ulyanov, p9447-9448; eqs. (1-4); E(x; x0) or E(f_ θ (z); x0) may be called the image restoration loss; it may be also considered as a “fitness score” per iteration; the restored 

Regarding claim 7, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the first threshold is a fitness score, and further comprising:
determining the new fitness score of the neural network satisfies the first threshold based on the new fitness score being lower than the fitness score.
(Ulyanov, p9447-9448; eqs. (1-4); E(x; x0) or E(f_ θ (z); x0) may be called the image restoration loss; it may be also considered as a “fitness score” per iteration; the restored image x* is obtained through an iteration process that alters the neural network structure/parameters θ (x = f_θ(z)) after the minimum E(f_θ(z), x0) (restoration loss or fitness score) reaches a predetermined threshold at θ= θ* (eqs. (2-4)); Andoni, the fitness values/scores depend on the neural network models/structures, Figs. 8-9, [0086])

Regarding claim 10, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the system of claim 8,
wherein the neural network includes a set of encoder-decoder units,

(Ulyanov, Fig. 8, UNet; it’s well-known that an U-Net has an encoder-decoder pairing structure with convolutional layers in the encoder and decoder; see, e.g., “How U-net works?”, https://developers.arcgis.com/python/guide/how-unet-works/)

Regarding claim 11, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the system of claim 10, wherein each encoder-decoder unit of the set of encoder-decoder units further includes one or more skip connections from the one or more encoder convolutional stages to the one or more decoder convolutional stages.
(Ulyanov, “In particular, most of our experiments are performed using a U-Net type “hourglass” architecture with skip-connections”, c2, p9447)

Regarding claims 12 and 18, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the system of claim 8, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to:

(Andoni, Fig. 8; “an example 800 of varying mutation rates of particular topological parameters is shown”, [0064]; modification of evolutionary weights (i.e., changes of neural network structures) with network topology modifications is a breeding process; “For at least some epochs, the probability of a particular mutation of a particular topological parameter (referred to herein as an evolutionary weight associated with the particular mutation of the particular topological parameter) for a particular epoch may be modified (e.g., from an initial value or value from a previous epoch) based on heuristics, such as metrics associated with one or more models of one or more previous epochs”, [0006]; “the evolutionary weights 174 (e.g., probabilities) that one or more topological parameters may change (e.g., due to a genetic operation, such as the mutation operation 170) may vary for different epochs in accordance with the evolutionary settings data 172. For example, a probability that a genetic operation may change a particular topological parameter during generation of the output set 130 may be modified based one or more metrics, such as fitness values (e.g., based on the fitness function 140) associated with the input set 120 and the output set of a previous epoch”, [0036]; changing evolutionary weights (i.e., changing data bits of the weights) according to the fitness values changes the probabilities of network topology, “The crossover operation 160 and the mutation operation 170 may be highly stochastic under certain constraints and a defined set of probabilities optimized for model building”, [0026])

Regarding claim 13, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the system of claim 8, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to:
remove each neural network of the set of neural networks having a fitness score lower than a threshold value.
(Ulyanov, p9447-9448; eqs. (1-4); E(x; x0) or E(f_ θ (z); x0) may be called the image restoration loss; it may be also considered as a “fitness score” per iteration; the restored image x* is obtained through an iteration process that alters the neural network structure/parameters θ (x = f_θ(z)) after the minimum E(f_θ(z), x0) (restoration loss or fitness score) reaches a predetermined threshold at θ= θ* (eqs. (2-4)); Andoni, the fitness values/scores depend on the neural network models/structures, Figs. 8-9, [0086])

Regarding claim 19, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the non-transitory computer-readable storage medium of claim 16, wherein the neural network includes a set of encoder-decoder pairings.
(Ulyanov, Fig. 8, UNet; it’s well-known that an U-Net has an encoder-decoder pairing structure with convolutional layers in the encoder and decoder; see, e.g., “How U-net works?”, https://developers.arcgis.com/python/guide/how-unet-works/)

Regarding claim 20, the combination of Ulyanov and Andoni also teaches its/their respective base claim(s).
The combination further teaches the non-transitory computer-readable storage medium of claim 16, wherein the instructions further cause the one or more processors to:
obtain a request to perform a task on the first image;
select a loss function specific to the task; and
use the loss function specific to the task to determine the fitness scores of the set of neural networks.
(Andoni, Fig. 8; “species fitness values 850 (e.g., Ave. value” for the first set of first epoch may be considered as a “loss function” to the task in the first epoch; this loss function leads to a mutation operation that generates a new topology in the second epoch and results in (determines) a set of fitness values 852-858)


Allowable Subject Matter
Claim(s) 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 15 recite(s) limitation(s) or features that are not found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/6/2022